Citation Nr: 0834562	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-40 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a left knee disorder.

Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to October 
1969.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A pre-existing left knee disorder was noted at entrance 
to active duty service, the veteran's right knee evaluation 
was normal.

2.  A pre-existing left knee disorder was not aggravated 
while in-service.

3.  Current right knee pathology is not shown. 


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A right knee disorder was not incurred in or aggravated 
by active duty service; a right knee disorder is not 
currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the issues of pre-existing 
disorder/aggravation, the Board notes that a veteran is 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrated that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that a disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (detailing 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 38 
C.F.R. § 3.304(b) should be construed as consistent with the 
VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2007).  VA bears the burden to rebut the 
presumption of aggravation in service.  Laposky v. Brown, 4 
Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  

Service connection also may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Left Knee

In considering the claim for a left knee disorder, a review 
of the service treatment records reveal that a pre-existing 
left knee fracture was reported at the time of service 
induction.  Specifically, on the Report of Medical History, 
the veteran self-reported, among other things, a "History of 
Broken Bones" and the examiner noted "Fx knee" followed by 
an indecipherable notation.  The induction Report of Medical 
Examination also noted a "scar on left kneecap," which is 
consistent with a history of a pre-existing injury to the 
left knee.

The veteran acknowledges that he injured his left knee prior 
to service (which he indicated was the subject of a workers 
compensation claim) but challenges the finding that he had 
any problems at the time he entered into active duty.  
Rather, he asserts that he reinjured his left knee two months 
into basic training.  Nonetheless, because the entrance 
examination "noted" a knee disorder (later clarified to be 
the left knee), he was not presumed to be sound at time of 
entrance into active duty.  

The next question is whether the veteran's pre-existing left 
knee disorder was aggravated by service.  In late August 
1969, he sought treatment for tenderness to the patella area.  
He was ordered ace wrap, aspirin and heat.  One week later, 
he was noted to have a history of a "chip fx" of the left 
knee approximately one year previously and had "reinjured" 
his left knee in a fall one week before.  X-rays reportedly 
showed a "healed fx of patella."  The clinical impression 
was "probable chondromalacia."  

The veteran was referred to a orthopedic clinic in late 
August 1969, where he was diagnosed with chondromalacia 
patella, due in part to what X-rays indicated was a left 
bipartite patella.  He continued to experience pain 
throughout September 1969, and was placed restricted duty 
numerous times, although there is little indication that this 
brought any improvement.  

In October 1969, the veteran was referred to a Medical Board 
in order to review his fitness for further military duty.  
After an examining physician diagnosed him with bilateral 
chondromalacia patella, the Medical Board accepted this 
diagnosis and discharged him from active duty.  

Significantly, the Medical Board concluded that the veteran's 
"medical condition existed prior to entry into service and 
has not been aggravated by service beyond the normal 
progression of the disease" (emphasis added).  The Board 
finds that this is clear and unmistakable evidence of a 
finding that the disorder was not aggravated by service as it 
was a medical opinion made contemporaneous with the in-
service evaluation of his left knee.  

In assigning high probative value to the Medical Board 
report, the Board notes that the physician discussed the past 
medical history, considered the veteran's current complaints, 
and conducted a complete examination, including X-ray 
evidence.  There is no indication that the physician was not 
fully aware of the facts that were known at the time.  
Therefore, the Board finds this determination to be of great 
probative value.  Shortly thereafter, he was discharged.  He 
spent approximately four months on active duty.

In addition, the Board finds that the absence of complaints 
of, treatment for, a diagnosis related to the left knee for 
many years after his brief period of active duty is addition 
evidence to rebut a presumption of aggravation.  To that end, 
the record shows no left knee complaints until the veteran 
filed the current claim in July 2003.  

Moreover, when asked to provide information on treatment that 
he received from civilian and VA sources after service, he 
noted only the in-service treatment from 1969.  Although the 
veteran has submitted multiple statements regarding his 
claim, he has not mentioned any current complaints or 
treatment, focusing rather on the fact that he reinjured his 
left knee while on active duty.

In essence, the veteran asserts that his pre-existing left 
knee disorder was aggravated while on active duty.  Even if 
true, the Board again emphasizes that a temporary or 
intermittent flare-up of a pre-existing injury is not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  In this case, no permanent worsening of his left 
knee disorder has been shown. Therefore, appeal is denied.

Right Knee

Unlike the left knee, there was no notation as to a pre-
existing right knee disorder prior to active duty service.  
As such, the Board finds that the veteran was physically 
sound for active duty service.  During the work-up for his 
left knee, no findings were made with respect to the right 
knee.  The only mention of a right knee disorder is the 
Medical Board's diagnosis of bilateral chondromalacia 
patella; however, the evidence does not support this 
determination.  Therefore, the Board finds that the weight of 
evidence does not support a finding of a chronic right knee 
disorder in service.

Next, the record before the Board is devoid of any medical 
evidence since the veteran's release from active duty in 
October 1969.  The first indication of a right knee disorder 
since active duty service is the veteran's claim in July 
2003, approximately 34 years later, which is unsupported by 
any medical evidence.

For entitlement to compensation, the evidence must show the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  In the 
absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
25 F.3d 1356 (Fed. Cir. 2001).  

At this time, there is no competent evidence that the veteran 
has a disease or injury to account for his claimed right knee 
disorder.  The Board recognizes his complaints of knee pain, 
but these complaints of pain do not indicate an underlying 
pathology.  Pain cannot be compensable without an in-service 
disease or injury to which the pain can be connected by 
competent evidence.  Such a "pain alone" claim must fail 
when there is no sufficient showing that pain derives from an 
in-service disease or injury.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a right knee disorder and there is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.

With respect to both claims, the Board has considered the 
multiple statements from the veteran asserting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued knee problems since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his knee disorders began in service, the 
separation examination was absent of any complaints regarding 
the right knee, and there was a finding of no aggravation 
with respect to the left knee.  Moreover, he has not 
identified any post-service treatment for either knee.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment following active duty 
discharge and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

The Board has also considered the veteran's statements 
asserting a relationship between his knee complaints and 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board is also mindful that the duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement, as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  See 38 U.S.C.A. § 5107(a) 
(West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

However, in this case, the Board finds that a VA examination 
is not warranted, regardless of the veteran's current 
confinement.  Specifically, while he is competent to describe 
his symptoms, except for his statements, there is no 
indication that his knee complaints may be associated with 
service.  As noted above, the medical evidence weighs against 
the claim for aggravation of a pre-existing left knee 
disorder.  Further, no chronic right knee disorder was shown 
in service and there is no evidence of a current disorder.  
Moreover, due to the absence of treatment for many years or 
any current treatment, the Board finds that the veteran's 
statements as to continuity of symptomatology lacking in 
credibility.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, the RO obtained the 
veteran's service treatment records and afforded him the 
opportunity to submit post-active duty outpatient treatment 
records but he has not identified any outstanding records.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


